

	

		II

		109th CONGRESS

		1st Session

		S. 1595

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide for a 3-year recovery period for depreciation of qualified energy

		  management devices.

	

	

		1.3-year applicable recovery

			 period for depreciation of qualified energy management devices

			(a)In

			 generalSection 168(e)(3)(A)

			 of the Internal Revenue Code of 1986 (defining 3-year property) is amended by

			 striking and at the end of clause (ii), by striking the period

			 at the end of clause (iii) and inserting , and, and by adding at

			 the end the following new clause:

				

					(iv)any qualified energy management

				device.

					.

			(b)Definition of

			 qualified energy management deviceSection 168(i) of the Internal Revenue Code

			 of 1986 (relating to definitions and special rules), as amended by the Energy

			 Tax Incentives Act of 2005, is amended by inserting at the end the following

			 new paragraph:

				

					(18)Qualified

				energy management device

						(A)In

				generalThe term

				qualified energy management device means any energy management

				device—

							(i)which is placed in service before January

				1, 2008, by a taxpayer who is a supplier of electric energy or a provider of

				electric energy services,

							(ii)the original use of which commences with

				the taxpayer, and

							(iii)the purchase of which is subject to a

				binding contract entered into after June 23, 2005, but only if there was no

				written binding contract entered into on or before such date.

							(B)Energy

				management deviceFor

				purposes of subparagraph (A), the term energy management device

				means any meter or metering device which is used by the taxpayer—

							(i)to measure and record electricity usage

				data on a time-differentiated basis in at least 4 separate time segments per

				day, and

							(ii)to provide such data on at least a monthly

				basis to both consumers and the

				taxpayer.

							.

			(c)Alternative

			 systemThe table contained in

			 section 168(g)(3)(B) of the Internal Revenue Code of 1986 is amended by

			 inserting after the item relating to subparagraph (A)(iii) the

			 following:

				

					

						

							

								(A)(iv)20

								

							

						

					.

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to property placed in service after December 31, 2005,

			 in taxable years ending after such date.

			

